In a negligence action to recover damages for personal injuries sustained by plaintiff Filomina Izzi, said plaintiff appeals (by permission) from an order of the Appellate Term of the Supreme Court, Second and Eleventh Judicial Districts, dated September 27, 1971, which (1) reversed a judgment of the Civil Court of the City of New York, Kings County, entered November 27, 1970 in favor of said plaintiff, upon a jury verdict as reduced by the Trial Justice at the Civil Court from $35,000 to $10,000, and (2) ordered a new trial as to damages only. Order of the Appellate Term reversed, on the law, with costs, and judgment of the Civil Court reinstated. In our view it was not improper for the Civil Court, sua sponte, to amend the jury’s verdict to conform with that court’s monetary jurisdictional limit (Abood v. Hospital Ambulance Sen., N. Y. L. J. April 4, 1969, p. 17, col. 3; cf. Abbey Bent A Car v. Moore, 30 A D 2d 952). In so doing, the court was not usurp.ing a jury function (see 8 Carmody-Wait 2d, N. Y. Prac., §§ 58:25, 58:29). Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.